Citation Nr: 9902098	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disorder, to 
include lumbar disc disease with left sciatica, lumbar 
myositis, lumbosacral sprain, and herniated lumbar disc at 
L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1951 to 
October 1955.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for lumbar disc disease with sciatica.  


REMAND

The Board remanded this claim in January 1997 for the RO to 
attempt to obtain the service medical records of the 
appellants hospitalization, for Dr. Darrell D. Burgess to 
answer questions relating to the etiology of the appellants 
back problems, for the RO to obtain copies of Social Security 
records, and for the hospitalization records of 1974.  The 
development was accomplished, to the extent possible, and the 
case was returned to the Board for further appellate review.

Per the Boards remand, the RO wrote a letter to Dr. Burgess 
in April 1997.  The following month, the letter was returned 
noting, Attempted, Not Known, No Such Number.  The Board 
has found that the address used to send the letter was the 
incorrect address.  Another attempt must be made.  This time, 
the letter should be sent to Dr. Darrell D. Burgess, 4101 
N.W. Fourth St., Suite 205, Plantation, Florida, 33317-2195.

The Board regrets the delay this remand will cause.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to issue a letter to Dr. 
Darrell D. Burgess and ask that the 
following questions be answered in 
connection with his April 1990 letter.

(a) Upon which specific medical records 
was your opinion based?  Did your opinion 
include review of the appellants service 
medical records, including the medical 
records pertinent to the appellants 
period of hospitalization in July 1955?  
If your opinion included review of the 
appellants service medical records, 
please furnish a copy of these records 
for review.

(b) When did you first see or treat the 
appellant?

(c) When did the appellant first have 
manifestations of a low back disability?  
The date selected must be substantiated 
by documentation and/or explanation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
